 



Exhibit 10.50

December 20, 2002

Mr. John A. Jenson
Simula, Inc.
2625 South Plaza Drive
Suite 100
Tempe, Arizona 85282

      Re:   Retention Agreement (“Agreement”)

Dear John:

          As we discussed, on behalf of Simula, Inc. (“the “Company”), this
letter confirms our desire and offer to retain you as a key employee of the
Company.

1.           Retention or Bonus Payment. The Company wants to assure that it
retains its key employees for the normal operation of business while a potential
sale, merger or other transfer for value of all or substantially all of the
assets or stock of Simula, Inc. (a “Transaction”) is considered. The Company
agrees to pay you either a retention payment (“Retention Payment”) and insurance
benefit (“Insurance Benefit”), or a bonus payment (“Bonus Payment”), if a
Transaction is consummated, provided that you continue your employment with the
Company as set forth in this letter. The date a Transaction is completed is
referred to in this letter as the “End Date.” The period from the date of this
letter until the End Date is referred to in this letter as the “Retention
Period.”

               You shall be entitled to the following compensation and benefits
if your employment is terminated (a) by the Company during the Retention Period
at any time up to the date of a Transaction for any reason except “for cause,”
or (b) by the Company’s successor in ownership within one year of the
Transaction:



  (i)   A Retention Payment in an amount equal to eighteen (18) months of your
annual base salary as of the End Date, less applicable withholdings; and    
(ii)   Continuation of your health benefits coverage for you and your eligible
dependents for eighteen (18) months from the date of termination, under the same
terms and conditions of the health benefits plan maintained by the Company for
its employees generally or, if a plan does not permit participation by
non-employees, then another plan as similar as possible to the plan for the
Company employees generally (the “Insurance Benefit”).

               In the event that the Company through its successor continues to
employ you in a comparable position for a period of at least one year and one
day following the Transaction, you shall be entitled to a Bonus Payment
equivalent to twelve (12) months of your monthly base compensation as of the one
year and one day anniversary, less applicable withholdings, in lieu of any
Retention Payment and Insurance Benefit.

               2.               Eligibility Conditions. Your eligibility for the
payments described in Paragraph 1 is subject to your continued satisfactory
performance in Simula’s sole discretion including, without limitation, your
cooperation with the Company’s efforts to sell the business of Simula, Inc., and
your compliance with the Company’s policies, rules and guidelines.

               3.               Offer of Another Position. The Company will
propose and attempt to secure your employment with the successor, but no
assurances can be given.

               4.               Time of Payment. The Company will pay you the
Retention Payment in a lump sum, less applicable tax withholdings, within ten
(10) business days of termination of your employment.

               In the event that you continue to be employed in a comparable
position for a period of at least one year and one day by the Company through
its successor, the Company shall pay you the Bonus Payment in a lump sum, less
applicable tax withholdings, within ten (10) business days of such one year and
one day anniversary.

 



--------------------------------------------------------------------------------



 



               5.               Employment Agreement. This Agreement constitutes
an employment agreement between you and the Company. During the term of this
agreement, you will maintain your current or comparable position and title and
shall continue all of your current duties, as modified from time-to-time.
Additionally, you will assist the Company in its efforts to sell the business of
Simula, Inc. to the extent necessary. During the term, the Company will continue
to pay you your current compensation and benefits. You are advised that the
foregoing rights, whether to the Retention Payment, the Insurance Benefit, or
the Bonus Payment (or any or all of them) will be forfeited if your employment
is terminated “for cause,” or if you voluntarily terminate employment. For
purposes of this Agreement, termination “for cause” shall mean termination
resulting from: (1) conduct that has caused demonstrable injury to the Company,
monetary or otherwise; (2) continued failure for thirty (30) days to perform
your essential job functions, duties or responsibilities, as defined by your
supervisor and in the sole discretion of Simula, including your cooperation with
the Company’s efforts to sell the business; (3) a violation of the Company’s
established policies and procedures in effect while employed which could subject
you to disciplinary action by the Company; or (4) a criminal conviction, as
evidenced by a binding and final judgment, order or decree of a court of
competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal.

               6.               Confidentiality. You must keep the existence of
this Agreement and its terms completely confidential. You must also keep all
discussions relating to a possible Transaction, including terms and
negotiations, completely confidential. If you fail to maintain this
confidentiality, the Company may, at its option, terminate this Agreement and
you will not receive any payments described herein. You will not violate this
confidentiality requirement, however, merely by discussing this Agreement or the
terms of any prospective Transaction with the executive management of Simula,
Inc.

               7.               No Transaction. In the event the Company
decides, in its sole discretion, not to pursue a Transaction, it may so notify
you. Upon receipt of such notice, this Agreement will terminate, you will not be
entitled to any payment hereunder, and you will return to at-will employment
status.

               8.               Termination. Unless terminated pursuant to
Paragraphs 5 or 7, this Agreement shall terminate on December 31, 2003. However,
if a Transaction is consummated on or before December 31, 2003, this Agreement
shall terminate on the date on which the Company or the Company’s successor
shall have made any payments required to be made hereunder in respect of your
employment with the Company.

               9.               Miscellaneous. This Agreement constitutes your
complete understanding concerning your retention and employment during the
Retention Period, and supercedes all other agreements between you and the
Company, specifically including any Employment Agreement between you and the
Company but specifically excluding any non-disclosure, invention assignment,
Option Agreement and any agreement for the sole benefit of the Company, if any.
No other agreements, promises or inducements, or any modifications to this
Agreement, will be binding unless reduced to writing and signed by you and an
authorized representative of the Company. This Agreement shall be binding upon a
successor in ownership of the Company.

               If you agree to the terms listed in this letter, please sign
where indicated below. This letter will constitute your Retention Agreement once
executed by you.

        Sincerely,       SIMULA, INC             By /s/ Bradley P. Forst    

--------------------------------------------------------------------------------

    Bradley P. Forst
President and Chief Executive Officer

I agree to the terms of this Agreement.

      /s/ John A. Jenson   1/10/03

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

John A. Jenson
 
Date

 